ORDER

PER CURIAM:
AND NOW, this 24th day of January, 2003, the Petition for Retroactive Disbarment on Consent is granted. There having been filed with this Court by Clyde Crady Swisher, III, his verified Statement of Resignation dated November 12, 2002, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Clyde Crady Swisher, III, be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania retroactive to June 8, 2001; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.